United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-3698
                      ___________________________

                   Richard Remington; Teresa Remington

                    lllllllllllllllllllll Plaintiffs - Appellants

                                         v.

  Joby Hoopes, Howell County Deputy; Howell County Sheriff’s Office; Mike
        Shannon; John Doe, Unknown Name, Howell County Deputy

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                         Submitted: January 15, 2015
                            Filed: April 27, 2015
                               [Unpublished]
                               ____________

Before LOKEN, MELLOY, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.
      Richard and Teresa Remington appeal from the district court’s1 adverse grant
of summary judgment on their 42 U.S.C. § 1983 claim. We affirm.

       Sometime before 12:55 a.m. on April 3, 2010, Richard Remington called the
Howell County Sheriff’s Department to report a trespass at his business, Club Detox.
Sergeant Joby Hoopes and Deputy Rick Fox responded around 1:00 a.m. When the
deputies arrived, Teresa Remington, Richard’s wife, told them that she had
confronted the club’s business manager, Eugene Horton. Teresa said that Horton was
intoxicated, that he refused to leave the club, and that he had grabbed her arms and
pushed her. Teresa told the deputies that she and her husband owned the club and
that Horton had no claim to the business. Horton, in turn, asserted that he was the
legal owner pursuant to a contract with the Remingtons. At some point, Horton
began yelling at Teresa. In the ensuing commotion, the deputies prevented Teresa
from entering the club to obtain business licenses and other corporate records
showing her ownership. In addition, the deputies stood by as an employee kept
Teresa away from Horton and the club’s cash registers and threatened to arrest her
and four witnesses if they did not leave. Teresa also alleges that the officers allowed
Horton to take cash from the registers. Richard, who was on the phone with Teresa
and Sergeant Hoopes during the ordeal, claims that he heard cracking and popping
noises indicating that someone was destroying the club’s speakers. Sergeant Hoopes
denies these claims, contending that he observed no crime. Richard, however, alleges
that he found club property damaged when he arrived hours later.

     Based on these events, the Remingtons brought a § 1983 suit against Sergeant
Hoopes, Deputy Fox,2 the Howell County Sheriff’s Office, and Sheriff Robbie Crites.


      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
      2
      The complaint listed Deputy Rick Fox as “‘John Doe,’ unknown name, Howell
County Deputy.” At oral argument, the Remingtons’ counsel explained that Deputy

                                         -2-
The Remingtons alleged that the defendants violated their Fourth and Fourteenth
Amendment rights when the deputies meaningfully interfered with the Remingtons’
possession of the club, denied the Remingtons equal protection under the law,
permitted Horton to destroy the club’s speakers and take cash, and failed to provide
the Remingtons with reports related to the incident. The district court dismissed the
suit against the sheriff’s office, finding that it was not a separate legal entity amenable
to suit, and substituted then-Sheriff Mike Shannon for former-Sheriff Robbie Crites.
The district court subsequently granted summary judgment for the defendants,
concluding that they were entitled to qualified immunity on all claims.

       We affirm the district court’s grant of summary judgment; however, we do so
on an alternative basis. It is well established that “[t]his court may affirm [a]
summary judgment decision on any basis supported by the record.” Heacker v.
Safeco Ins. Co. of Am., 676 F.3d 724, 727 (8th Cir. 2012). “Summary judgment is
appropriate when the record, viewed in the light most favorable to the non-moving
party, demonstrates that there is no genuine issue of material fact and the moving
party is entitled to judgment as a matter of law.” Myers v. Lutsen Mountains Corp.,
587 F.3d 891, 893 (8th Cir. 2009).

       The district court assumed the existence of an individual-capacity § 1983 claim
when it granted summary judgment on the basis of qualified immunity. However, our
review leads us to conclude that the Remingtons sued the defendants in only their
official capacities, not as individuals. See Zajrael v. Harmon, 677 F.3d 353, 355 (8th
Cir. 2012) (per curiam) (affirming the district court’s grant of summary judgment, in
part, because the plaintiff did not raise an individual-capacity § 1983 claim); Johnson
v. Outboard Marine Corp., 172 F.3d 531, 535, 537 (8th Cir. 1999) (affirming on the
same basis even though district court examined the claims as individual-capacity
claims and granted summary judgment based on qualified immunity). Our case law


Rick Fox was the intended defendant.

                                           -3-
requires more than an ambiguous pleading to state an individual-capacity § 1983
claim. Baker v. Chisom, 501 F.3d 920, 924 (8th Cir. 2007). We require a “clear
statement” or a “specific pleading” indicating that the plaintiffs are suing the
defendants in their individual capacities. Andrus ex rel. Andrus v. Arkansas, 197 F.3d
953, 955 (8th Cir. 1999) (“[S]pecific pleading of individual capacity is
required . . . .”); Murphy v. Arkansas, 127 F.3d 750, 754 (8th Cir. 1997) (“[A] clear
statement that officials are being sued in their personal capacities” is required.); see
also Nix v. Norman, 879 F.2d 429, 431 (8th Cir. 1989) (“[S]ection 1983 litigants
wishing to sue government agents in both capacities should simply use the following
language: ‘Plaintiff sues each and all defendants in both their individual and official
capacities.’” (quoting Rollins by Agosta v. Farmer, 731 F.2d 533, 536 n.3 (8th
Cir.1984)). Our circuit has adopted this “clear statement” requirement “[b]ecause
section 1983 liability exposes public servants to civil liability and damages, . . . [and]
only an express statement that they are being sued in their individual capacity will
suffice to give proper notice to the defendants.” Johnson, 172 F.3d at 535. Thus,
when a plaintiff’s complaint is silent or otherwise ambiguous about the capacity in
which the plaintiff is suing the defendant, our precedent requires us to presume that
the plaintiff brings suit against the defendants in only their official capacities.
Johnson, 172 F.3d at 535; Artis v. Francis Howell N. Band Booster Ass’n, Inc., 161
F.3d 1178, 1182 (8th Cir. 1998).

       The Remingtons acknowledged at oral argument that the complaint contained
no clear statement indicating an individual-capacity suit. Instead, the complaint’s
caption and content included only the name of each defendant and his official title.
Under our case law, such “cryptic” allegations are not sufficient to state an
individual-capacity claim. Baker, 501 F.3d at 924; cf. Egerdahl v. Hibbing Cmty.
Coll., 72 F.3d 615, 619-20 (8th Cir. 1995) (rejecting the plaintiff’s argument that
referring to defendants by name raised an individual-capacity claim). And based on
the facts alleged in the complaint, we find nothing that otherwise would provide the
defendants with sufficient notice of an individual-capacity suit. We therefore

                                           -4-
construe the Remingtons’ complaint as suing the defendants in their official
capacities only, and we do not reach the issue of qualified immunity. See Johnson,
172 F.3d at 535.

       The Remingtons’ official-capacity claim fails. “Official-capacity liability
under 42 U.S.C. § 1983 occurs only when a constitutional injury is caused by a
government’s policy or custom, whether made by its lawmakers or by those whose
edicts or acts may fairly be said to represent official policy.” Gladden v. Richbourg,
759 F.3d 960, 968 (8th Cir. 2014) (quoting Grayson v. Ross, 454 F.3d 802, 810-11
(8th Cir. 2006) (internal quotation marks omitted)). The Remingtons have failed to
allege facts—or produce evidence—showing that the defendants acted pursuant to a
government policy or custom at the club on April 3 or later in response to the
Remingtons’ request for records related to the incident. And the Remingtons have
failed to contend that the defendants possessed final authority to establish
government policy with respect to these issues. Accordingly, “[w]e cannot infer the
existence of an unconstitutional [government] policy, or custom conflicting with the
official policy, from this single occurrence.” Wedemeier v. City of Ballwin, 931 F.2d
24, 26 (8th Cir. 1991). In the absence of anything establishing this essential element
of the Remingtons’ official-capacity claim, we conclude that summary judgment for
the defendants is appropriate. See Johnson, 172 F.3d at 536-37 (affirming summary
judgment on an official-capacity § 1983 claim when the plaintiffs failed to allege
facts or produce evidence showing an official policy or custom).

      For the above reasons, we affirm.
                      ______________________________




                                         -5-